                              19-11811-smb               Doc 493          Filed 10/21/19 Entered 10/21/19 20:05:55                                   Main Document
                                                                                       Pg 1 of 21
                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                                          Southern District of New York


In re: Fusion Connect, Inc. et al.                                                                                                              Case No. 19-11811 (SMB) (Jointly Administered)
 Debtors                                                                                                                                          Judge: Hon. Stuart M. Bernstein
                                                                                                                                    For the Period from: September 1, 2019 to September 30, 2019

                                                                                                                             Federal Tax I.D. #           XX-XXXXXXX

                                                                               DEBTORS' MONTHLY OPERATING REPORT SUMMARY

                                                                                                                                                                                      Affidavit/Supplement
REQUIRED DOCUMENTS                                                                                       Form No.                Document Attached           Explanation Attached           Attached

  Schedule of Cash Receipts and Disbursements                                                             MOR-1                            X
  Bank Summary & Reconciliation (or copies of debtors' bank reconciliations)                              MOR-1a                           X
  Bank Account Activity                                                                                   MOR-1b                           X
      Copies of bank statements
      Cash disbursements journals

  Income Statement                                                                                        MOR-2                            X
  Balance Sheet                                                                                           MOR-3                            X

  Status of Post-petition Taxes                                                                           MOR-4                            X
       Copies of IRS Form 6123 or payment receipt
       Copies of tax returns filed during reporting period
  Summary of Unpaid Post-Petition Debts                                                                   MOR-4                            X

  Monthly Accounts Receivable Reconciliation and Aging                                                    MOR-5                            X
  Summary of Officer & Insider Compensation, Personnel And Insurance                                      MOR-6                            X

  Schedule of Estate Professionals                                                                        MOR-7                            X
  Calculation of U.S. Trustee Quarterly Fee                                                               MOR-8                            X

  Debtors Questionnaire                                                                                   MOR-9                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.


                                                                                                                                       10/21/19
Keith Soldan, Chief Financial Officer                                                                                        Date

210 Interstate North Parkway, Suite 300, Atlanta, GA 30339
Debtors' Address




                                                                                                  Unaudited
19-11811-smb            Doc 493      Filed 10/21/19 Entered 10/21/19 20:05:55                      Main Document
                                                  Pg 2 of 21


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                                       1
                            Debtors.                            :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X


       GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND DISCLAIMERS
           REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS

             On June 3, 2019 (the “Commencement Date”), Fusion Connect, Inc. and its U.S.
     subsidiaries, as debtors and debtors in possession (collectively, the “Debtors” or the
     “Company”), each commenced a voluntary case under chapter 11 of title 11 of the United
     States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
     District of New York (the “Bankruptcy Court”). The Debtors are authorized to operate their
     businesses and manage their properties as debtors in possession pursuant to sections 1107(a)
     and 1108 of the Bankruptcy Code. On June 3, 2019, the Bankruptcy Court entered an order
     authorizing the joint administration of these cases pursuant to Bankruptcy Rule 1015(b) (ECF
     No. 21). On June 18, 2019, the United States Trustee for the Southern District of New York
     (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section
     1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”) (ECF No. 98).

              The Debtors are filing this consolidated monthly operating report (the “MOR”) solely
     for purposes of complying with the monthly operating requirements applicable in the Debtors’
     chapter 11 cases. The MOR should not be relied upon by any persons for information relating
     to current or future financial conditions, events, or performance of any of the Debtors or their
     affiliates.

            The following notes, statements, and limitations should be referred to, and referenced
     in connection with, any review of the MOR.



 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
      Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC Group,
      Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB Holdings, Inc.
      (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas Holdings, Inc. (2636);
      Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260); Fusion Telecom of Missouri,
      LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC (2819); Fusion Management
      Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal executive office of the Debtors is
      located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.




 WEIL:\97158704\1\47019.0005
19-11811-smb            Doc 493    Filed 10/21/19 Entered 10/21/19 20:05:55                   Main Document
                                                Pg 3 of 21

       1.     Basis of Presentation. For financial reporting purposes, the Debtors generally prepare
             consolidated financial statements, which include financial information for the Debtors
             and certain non-debtor affiliates. The financial statements and information contained
             herein are unaudited and reflect the Debtors’ reasonable efforts to report certain
             financial information of each Debtor on a stand-alone, unconsolidated basis. The
             Debtors are maintaining their books and records in accordance with generally accepted
             accounting principles in the United States (“GAAP”) and the information furnished in
             this MOR uses the Debtors’ normal accrual method of accounting. In preparing the
             MOR, the Debtors relied on financial data derived from their books and records that
             was available at the time of preparation. Subsequent information or discovery may
             result in material changes to the MOR and errors or omissions may exist.
             Notwithstanding any such discovery, new information, or errors or omissions, the
             Debtors do not undertake any obligation or commitment to update the MOR.

       2.    Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
             Debtors’ books and records and financial activity occurring during the applicable
             reporting period. Except as otherwise noted, no adjustments have been made for
             activity occurring after the close of the reporting period. The reporting period of this
             MOR is September 1, 2019 through September 30, 2019.

       3.     Consolidated Entity Accounts Payable and Disbursement Systems. As described in
             the Cash Management Motion,2 the Debtors utilize an integrated, centralized cash
             management system in the ordinary course of business to collect, concentrate, and
             disburse funds generated by their operations (the “Cash Management System”). The
             Debtors maintain a consolidated accounts payable and disbursements system to pay
             operating and administrative expenses through various disbursement accounts.

             In the ordinary course of business, the Debtors and certain non-debtor affiliates engage
             in intercompany transactions (the “Intercompany Transactions”), which result in
             intercompany receivables and payables (the “Intercompany Claims”). As set forth
             more fully in the Cash Management Motion, the primary Intercompany Transactions
             giving rise to Intercompany Claims are in connection with certain shared services,
             interest expense allocation, and operational support. Historically, Intercompany Claims
             are not settled by actual transfers of cash among the Debtors. Instead, the Debtors track
             all Intercompany Transactions in their accounting system, which concurrently are
             recorded on the applicable Debtor’s balance sheets. Because the Debtors generally track
             and report their financial information on a consolidated basis some errors may exist and
             adjustments in future reporting may be necessary.




 2
      The “Cash Management Motion” means the Motion of Debtors for (I) Authorization to (A) Continue Using
      Existing Cash Management System, Bank Accounts, and Business Forms, (B) Implement Changes to the Cash
      Management System in the Ordinary Course of Business, (C) Continue Intercompany Transactions, (D) Provide
      Administrative Expense Priority for Postpetition Intercompany Claims, (E) Extend Time to Comply with, or Seek
      Waiver of, 11 U.S.C. § 345(b), and (II) Related Relief (ECF No. 4).




                                                         2
 WEIL:\97158704\1\47019.0005
19-11811-smb            Doc 493    Filed 10/21/19 Entered 10/21/19 20:05:55             Main Document
                                                Pg 4 of 21


          4.   Accuracy. Although the Debtors have made good faith reasonable efforts to file a
               complete and accurate MOR, inadvertent errors or omissions may exist. The Debtors
               reserve all rights to amend and/or supplement the MOR as is necessary or
               appropriate. The financial information disclosed herein was not prepared in
               accordance with federal or state securities laws or other applicable non-bankruptcy
               law or in lieu of complying with any periodic reporting requirements thereunder.
               Persons and entities trading in or otherwise purchasing, selling, or transferring the
               claims against or equity interests in the Debtors should evaluate this financial
               information in light of the purposes for which it was prepared. The Debtors are not liable
               for and undertake no responsibility to indicate variations from securities laws or for any
               evaluations of the Debtors based on this financial information or any other information.

          5.   Payment of Prepetition Claims Pursuant to First Day Orders. Following the
               Commencement Date, the Bankruptcy Court entered various orders (collectively, the
               “First Day Orders”) authorizing the Debtors to, among other things, pay certain
               prepetition: (a) service fees and charges assessed by the Debtors’ banks and debit and
               credit card companies; (b) insurance and surety bond obligations; (c) obligations to
               critical vendors; (d) customer program obligations; (e) employee wages, salaries, and
               related items (including, but not limited to, employee benefit programs and independent
               contractor obligations); and (f) taxes and assessments. To the extent any adjustments
               are necessary for any payments made on account of such claims following the
               commencement of these chapter 11 cases pursuant to the authority granted to the
               Debtors by the Bankruptcy Court under the First Day Orders, such adjustments have
               been included in the MOR unless otherwise noted.

     6.        Debtor in Possession Financing. Pursuant to the Final Order (I) Authorizing the
               Debtors to (A) Obtain Postpetition Financing, (B) Use Cash Collateral, (II) Granting
               Liens and Providing Superpriority Administrative Expense Status, (III) Granting
               Adequate Protection to the Prepetition Secured Parties, (IV) Modifying the Automatic
               Stay, and (V) Granting Related Relief (ECF No. 160) (the “Final DIP Order”), all
               principal amounts outstanding under the Debtors’ Prepetition Super Senior Credit
               Facility (as defined in the Final DIP Order) were refinanced dollar-for-dollar and
               discharged by the DIP Roll-Up Loans (as defined in the Final DIP Order), subject to
               customary challenge periods. The Final DIP Order provides for a superpriority term
               loan facility consisting of (i) new money term loans in the aggregate principal amount
               of $39.5 million (the “New Money Loans”) and (ii) “roll-up” term loans in an
               aggregate principal amount of up to $20.0 million representing the roll-up, on a dollar-
               for-dollar basis, of the aggregate outstanding principal amount of loans under that
               certain Super Senior Secured Credit Agreement, dated as of May 9, 2019. $20.0
               million of of the New Money Loans were funded on June 7, 2019, with the
               remaining $19.5 million funded on or about July 11, 2019.

     7.        Liabilities Subject to Compromise. The Debtors have not finalized their analysis of
               liabilities that may be subject to compromise, and hereby expressly reserve all rights to
               reclassify, estimate, and/or change any amounts to denote such amounts as liabilities
               subject to compromise in the future.



                                                       3
 WEIL:\97158704\1\47019.0005
19-11811-smb            Doc 493   Filed 10/21/19 Entered 10/21/19 20:05:55       Main Document
                                               Pg 5 of 21


    8.        Debtors’ Reservation of Rights. The Debtors reserve all rights to amend or
              supplement the MOR in all respects, as may be necessary or appropriate. Nothing
              contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an
              admission with respect to their chapter 11 cases.




                                                  4
 WEIL:\97158704\1\47019.0005
                                                19-11811-smb                  Doc 493             Filed 10/21/19 Entered 10/21/19 20:05:55                                      Main Document
                                                                                                               Pg 6 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                              Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                         Period from: September 1, 2019 to September 30, 2019
                                                                                               MOR-1 – Schedule of Cash Receipts and Disbursements

     Schedule of Receipts and Disbursements                                  19-11811               19-11814               19-11815                 19-11828               19-11830

                                                                                              Fusion Cloud Services,      Fusion                                          Fusion Cloud
                                     (1), (2)
     Debtor Entity ($USD Actual)                                     Fusion Connect, Inc.              LLC           Communications, LLC            Fusion LLC            Company LLC            Current Period          Case-to-Date
           Cash – Beginning of Month                                 $          51,448,048 $                   5,070 $                23,817 $           6,574,219 $              869,507    $         58,920,661 $             3,335,496

             Sales Receipts                                                            -               22,780,114                     30,557             9,586,896              7,538,467              39,936,033            162,553,406
             Other Receipts                                                        163,642                    -                          -                     -                      -                   163,642                245,140
           Total Receipts                                                         163,642              22,780,114                     30,557             9,586,896              7,538,467              40,099,675            162,798,546
           Total Funds Available for Operations                      $          51,611,690    $        22,785,184     $               54,373    $       16,161,115    $         8,407,974    $         99,020,336    $       166,134,042
             Payroll & Labor Related                                            (5,136,512)                      –                         –                     –                      –              (5,136,512)            (21,059,152)
             Payroll Taxes                                                      (1,384,163)                      –                         –                     –                      –              (1,384,163)             (5,624,495)
             Sales, Use & Other Taxes                                           (4,445,526)                      –                         –                     –                      –              (4,445,526)            (14,311,983)
             Telco                                                             (17,632,333)                      –                         –            (1,219,220)            (1,304,945)            (20,156,498)            (68,935,137)
             OTM                                                                (2,545,395)                      –                         –                     –                      –              (2,545,395)            (10,461,201)
             Rent                                                               (1,003,481)                      –                         –                     –                      –              (1,003,481)             (4,201,579)
             Capital Lease                                                         (60,620)                      –                         –                     –                      –                 (60,620)               (986,260)
             Information Technology                                               (973,546)                      –                         –                     –                      –                (973,546)             (2,724,503)
             CC Payments & Fees                                                   (262,584)                   (691)                   (4,453)              (26,884)               (22,118)               (316,730)             (1,022,947)
             Ordinary Course Professionals                                        (259,079)                      –                         –                     –                      –                (259,079)               (523,163)
             General & Administrative                                             (451,353)                (30,564)                        –               (69,500)                (3,107)               (554,524)             (2,346,191)
           Total Operating Disbursements                                       (34,154,590)                (31,255)                   (4,453)           (1,315,604)            (1,330,170)            (36,836,072)          (132,196,609)
           Total Operating Change                                               17,457,100             22,753,928                     49,921            14,845,511              7,077,804              62,184,263             33,937,434
             Restructuring Professional Fees                                    (4,454,636)                       –                        –                     –                       –             (4,454,636)             (8,770,227)
             Interest and Fees                                                    (630,648)                       –                        –                     –                       –               (630,648)             (1,940,024)
             DIP Fees                                                                    –                        –                        –                     –                       –                      –              (1,975,000)
             Critical Vendor / 503(b)(9)                                                 –                        –                        –                     –                       –                      –              (3,188,783)
           Total Non-Operating & Restructuring Disbursements                    (5,085,284)                       –                        –                     –                       –             (5,085,284)           (15,874,034)
           Total Disbursements                                       $         (39,239,874) $              (31,255) $                 (4,453) $         (1,315,604) $          (1,330,170)   $        (41,921,356) $        (148,070,643)
             Intercompany                                                       39,666,897             (22,724,626)                       (0)          (10,889,253)            (6,053,018)                     (0)                    (0)
             Revolver Borrowing/(Repayment)                                              –                       –                         –                     –                      –                       –             39,500,000
             Customer Deposits Returned                                                  –                 (12,887)                        –                (3,170)                (7,972)                (24,028)              (342,506)
             US Trustee Fees                                                             –                       –                         –                     –                      –                       –               (145,942)
           Total Other Disbursements/Adjustments                                39,666,897             (22,737,513)                       (0)          (10,892,423)            (6,060,990)                (24,028)            39,011,552

           Ending Balance                                                $      52,038,713    $            16,415     $               49,921    $        3,953,088    $         1,016,814    $         57,074,951    $        57,074,951
     (1)
           Debtor entities not included in the above schedule do not maintain bank accounts
     (2)
           Schedule of receipts and disbursements includes Debtor entities and does not include cash or activity related to the Debtor's Canadian subsidiaries




                                                                                                                          Unaudited
                                              19-11811-smb                Doc 493   Filed 10/21/19 Entered 10/21/19 20:05:55                                Main Document
                                                                                                 Pg 7 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                         Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                    Period from: September 1, 2019 to September 30, 2019
                                                                                       MOR-1a – Bank Summary & Reconciliation



              Monthly Bank Summary

        Company                                      Case #     Bank                Account #   Purpose of Account                  Beginning Balance     Ending Balance        Change in Cash
          Fusion Connect, Inc.                     19-11811     East West Bank        8715      Not in use                      $                   – $                  – $                    –
          Fusion Connect, Inc.                     19-11811     East West Bank        5634      Collections                                    11,096                3,194                 (7,902)
          Fusion Connect, Inc.                     19-11811     Union Bank            0333      Concentration                              13,911,952           14,510,520                598,567
          Fusion Connect, Inc.                     19-11811     Union Bank            0317      Disbursement                                        –                    –                      –
          Fusion Connect, Inc.                     19-11811     Union Bank            0325      Disbursement                                        –                    –                      –
          Fusion Connect, Inc.                     19-11811     Union Bank            0218      DDA                                                 –                    –                      –
                                                                                                                                                                                                     (1)
          Fusion Connect, Inc.                     19-11811     Union Bank            0655      DIP Account                                37,525,000           37,525,000                      –
          Fusion Cloud Services, LLC               19-11814     Bank of America       2842      Collections                                     5,070               16,415                 11,346
          Fusion Cloud Services, LLC               19-11814     PNC                   1332      Collections                                         –                    –                      –
          Fusion Cloud Services, LLC               19-11814     Union Bank            0309      Collections                                         –                    –                      –
          Fusion Communications, LLC               19-11815     Bank of America       5370      Collections                                         –                    –                      –
          Fusion Communications, LLC               19-11815     Bank of America       1912      Collections                                     6,665               30,668                 24,003
          Fusion Communications, LLC               19-11815     Bank of America       0808      Not in use                                          –                    –                      –
          Fusion Communications, LLC               19-11815     Bank of America       2846      Collections                                     5,000                5,000                      –
          Fusion Communications, LLC               19-11815     Bank of America       3257      Not in use                                      5,000                5,000                      –
          Fusion Communications, LLC               19-11815     US Bank               8587      Disbursement                                      859                  185                   (674)
          Fusion Communications, LLC               19-11815     US Bank               6283      Collections                                     6,292                9,067                  2,775
          Fusion LLC                               19-11828     East West Bank        5824      Disbursement                                6,574,219            3,953,088             (2,621,131)
          Fusion LLC                               19-11828     Union Bank            0761      Collections                                         –                    –                      –
          Fusion Cloud Company LLC                 19-11830     East West Bank        1353      Concentration                                  98,265              200,516                102,251
          Fusion Cloud Company LLC                 19-11830     East West Bank        8201      Disbursement                                  771,243              816,298                 45,055
          Fusion Cloud Company LLC                 19-11830     East West Bank        8277      Collections                                         –                    0                      0
                                                                                                                                                                                                     (2)
          Fusion Cloud Company LLC                 19-11830     East West Bank        3995      Not in use                                          –                    –                      –
          Fusion Cloud Company LLC                 19-11830     Union Bank            0663      Collections                                         –                    –                      –
        Total                                                                                                                   $          58,920,661 $         57,074,951 $           (1,845,709)

        (1)
              Ending cash balance includes $19.5mm of restricted cash
        (2)
              Bank account closed 9/18/2019




                                                                                                           Unaudited
                                             19-11811-smb                  Doc 493            Filed 10/21/19 Entered 10/21/19 20:05:55                                          Main Document
                                                                                                           Pg 8 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                             Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                        Period from: September 1, 2019 to September 30, 2019
                                                                                                  MOR-1a – Bank Summary & Reconciliation



              Monthly Book to Bank Reconciliation

        Company                                      Case #     Bank                         Account #     Purpose of Account                        Bank Balance             Book Balance             Variance (1)       Reconciled
          Fusion Connect, Inc.                      19-11811    East West Bank                  8715       Not in use                            $                  – $                      – $                     –       Yes
          Fusion Connect, Inc.                      19-11811    East West Bank                  5634       Collections                                          3,194                    3,194                       –       Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0333       Concentration                                   14,510,520               14,510,520                       –       Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0317       Disbursement                                             –                        –                       –       Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0325       Disbursement                                             –                 (906,673)               (906,673)      Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0218       DDA                                                      –                        –                       –       Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0655       DIP Account                                     37,525,000               37,525,000                       –       Yes
          Fusion Cloud Services, LLC                19-11814    Bank of America                 2842       Collections                                         16,415                   16,415                       –       Yes
          Fusion Cloud Services, LLC                19-11814    PNC                             1332       Collections                                              –                        –                       –       Yes
          Fusion Cloud Services, LLC                19-11814    Union Bank                      0309       Collections                                              –                        –                       –       Yes
          Fusion Communications, LLC                19-11815    Bank of America                 5370       Collections                                              –                        –                       –       Yes
          Fusion Communications, LLC                19-11815    Bank of America                 1912       Collections                                         30,668                   30,668                       –       Yes
          Fusion Communications, LLC                19-11815    Bank of America                 0808       Not in use                                               –                        –                       –       Yes
          Fusion Communications, LLC                19-11815    Bank of America                 2846       Collections                                          5,000                    5,000                       –       Yes
          Fusion Communications, LLC                19-11815    Bank of America                 3257       Not in use                                           5,000                    5,000                       –       Yes
          Fusion Communications, LLC                19-11815    US Bank                         8587       Disbursement                                           185                      185                       –       Yes
          Fusion Communications, LLC                19-11815    US Bank                         6283       Collections                                          9,067                    9,067                       –       Yes
          Fusion LLC                                19-11828    East West Bank                  5824       Disbursement                                     3,953,088                3,946,129                  (6,959)      Yes
          Fusion LLC                                19-11828    Union Bank                      0761       Collections                                              –                        –                       –       Yes
          Fusion Cloud Company LLC                  19-11830    East West Bank                  1353       Concentration                                      200,516                  200,516                       –       Yes
          Fusion Cloud Company LLC                  19-11830    East West Bank                  8201       Disbursement                                       816,298                  790,320                 (25,978)      Yes
          Fusion Cloud Company LLC                  19-11830    East West Bank                  8277       Collections                                              0                        –                      (0)      Yes
                                                                                                                                                                                                                                       (2)
          Fusion Cloud Company LLC                  19-11830    East West Bank                  3995       Not in use                                               –                        –                       –       Yes
          Fusion Cloud Company LLC                  19-11830    Union Bank                      0663       Collections                                              –                    1,649                   1,649       Yes
        Total                                                                                                                                    $         57,074,951 $             56,136,990 $              (937,961)
        (1)
            Differences between bank balances and ledger balances are due to activity such as (i) outstanding checks not yet funded as of period-end, and (ii) ledger deposits-in-transit as of period-end
        (2)
            Bank account closed 9/18/2019




                                                                                                                         Unaudited
                                                19-11811-smb            Doc 493              Filed 10/21/19 Entered 10/21/19 20:05:55                                                                 Main Document
                                                                                                          Pg 9 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                             Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                        Period from: September 1, 2019 to September 30, 2019
                                                                                                                                    MOR-1b – Bank Account Activity

                                                                      19-11811                 19-11811                    19-11811                      19-11811                     19-11811                   19-11811                     19-11811
      Account #                                                          8715                     5634                       0333                          0317                         0325                       0218                         0655
      Bank                                                          East West Bank           East West Bank               Union Bank                    Union Bank                   Union Bank                 Union Bank                   Union Bank


                                     (1), (2)
      Debtor Entity ($USD Actual)                               Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc.
            Cash – Beginning of Month                           $               -        $            11,096 $               13,911,952 $                            -       $                    -     $                    -       $          37,525,000
              Sales Receipts                                                    -                        -                              -                         -                            -                             -                            -
              Other Receipts                                                    -                        -                              -                         200                      163,442                           -                            -
            Total Receipts                                                           –                        –                             –                     200                      163,442                               –                            –

            Total Funds Available for Operations                $                    –   $            11,096      $          13,911,952         $                 200        $             163,442      $                        –   $          37,525,000
              Payroll & Labor Related                                                –                     –                                –               (3,369,544)                 (1,766,968)                              –                            –
              Payroll Taxes                                                          –                     –                                –               (1,383,428)                       (734)                              –                            –
              Sales, Use & Other Taxes                                               –                     –                                –                        –                  (4,445,526)                              –                            –
              Telco                                                                  –                     –                                –                        –                 (17,632,333)                              –                            –
              OTM                                                                    –                     –                                –                        –                  (2,545,395)                              –                            –
              Rent                                                                   –                     –                                –                        –                  (1,003,481)                              –                            –
              Capital Lease                                                          –                     –                                –                        –                     (60,620)                              –                            –
              Information Technology                                                 –                     –                                –                        –                    (973,546)                              –                            –
              CC Payments & Fees                                                     –                     –                                –                        –                    (262,584)                              –                            –
              Ordinary Course Professionals                                          –                     –                                –                        –                    (259,079)                              –                            –
              General & Administrative                                               –                (7,902)                               –                        –                    (443,451)                              –                            –
            Total Operating Disbursements                                            –                (7,902)                               –              (4,752,972)                 (29,393,716)                              –                            –

            Total Operating Change                                                   –                 3,194                 13,911,952                    (4,752,772)                 (29,230,274)                              –              37,525,000
              Restructuring Professional Fees                                        –                        –                             –                            –               (4,454,636)                             –                            –
              Interest and Fees                                                      –                        –                             –                            –                 (630,648)                             –                            –
              DIP Fees                                                               –                        –                             –                            –                        –                              –                            –
              Critical Vendor / 503(b)(9)                                            –                        –                             –                            –                        –                              –                            –
            Total Non-Operating & Restructuring Disbursements                        –                        –                             –                            –              (5,085,284)                              –                            –

            Total Disbursements                                 $               -        $            (7,902) $                         -       $          (4,752,972) $               (34,479,000) $                        -       $                    -
              Intercompany                                                           –                        –                 598,567                     4,752,772                   34,315,558                               –                            –
              Revolver Borrowing/(Repayment)                                         –                        –                       –                             –                            –                               –                            –
              Customer Deposits Returned                                             –                        –                       –                             –                            –                               –                            –
              US Trustee Fees                                                        –                        –                       –                             –                            –                               –                            –
            Total Other Disbursements/Adjustments                               -                        -                      598,567                     4,752,772                   34,315,558                           -                            -

            Ending Balance                                          $           -            $         3,194          $      14,510,520             $                -           $                -         $                -           $      37,525,000

      (1)
          Debtor entities not included in the above do not
           maintain bank accounts
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include
           cash or activity related to the Debtor's Canadian
           subsidiaries




                                                                                                                            Unaudited
                                                19-11811-smb            Doc 493              Filed 10/21/19 Entered 10/21/19 20:05:55                                                  Main Document
                                                                                                          Pg 10 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                    Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                               Period from: September 1, 2019 to September 30, 2019
                                                                                                                                      MOR-1b – Bank Account Activity

                                                                       19-11814                  19-11814                    19-11814                 19-11815             19-11815              19-11815               19-11815
      Account #                                                          2842                      1332                        0309                     5370                 1912                  0808                   2846
      Bank                                                          Bank of America                PNC                      Union Bank             Bank of America      Bank of America       Bank of America        Bank of America
                                                                                                                                                       Fusion               Fusion                Fusion                 Fusion
                                                                     Fusion Cloud            Fusion Cloud               Fusion Cloud              Communications,      Communications,       Communications,        Communications,
                                     (1), (2)
      Debtor Entity ($USD Actual)                                    Services, LLC           Services, LLC              Services, LLC                    LLC                  LLC                   LLC                    LLC
            Cash – Beginning of Month                           $              5,070 $                      -       $                     -       $            -       $            6,665 $                 -       $          5,000
              Sales Receipts                                                  12,037                        -                  22,768,077                       10                  1,113                   -                 26,658
              Other Receipts                                                     -                          -                         -                        -                      -                     -                    -
            Total Receipts                                                    12,037                            –              22,768,077                       10                  1,113                       –             26,658

            Total Funds Available for Operations                $             17,107     $                      –   $          22,768,077         $             10     $            7,779    $                  –   $         31,658
              Payroll & Labor Related                                              –                            –                       –                          –                    –                     –                    –
              Payroll Taxes                                                        –                            –                       –                          –                    –                     –                    –
              Sales, Use & Other Taxes                                             –                            –                       –                          –                    –                     –                    –
              Telco                                                                –                            –                       –                          –                    –                     –                    –
              OTM                                                                  –                            –                       –                          –                    –                     –                    –
              Rent                                                                 –                            –                       –                          –                    –                     –                    –
              Capital Lease                                                        –                            –                       –                          –                    –                     –                    –
              Information Technology                                               –                            –                       –                          –                    –                     –                    –
              CC Payments & Fees                                                (691)                           –                       –                          –               (1,645)                  (85)              (2,048)
              Ordinary Course Professionals                                        –                            –                       –                          –                    –                     –                    –
              General & Administrative                                             –                            –                 (30,564)                         –                    –                     –                    –
            Total Operating Disbursements                                       (691)                           –                 (30,564)                         –               (1,645)                 (85)               (2,048)

            Total Operating Change                                            16,415                            –              22,737,513                       10                  6,134                  (85)               29,610
              Restructuring Professional Fees                                        –                          –                             –                    –                    –                       –                  –
              Interest and Fees                                                      –                          –                             –                    –                    –                       –                  –
              DIP Fees                                                               –                          –                             –                    –                    –                       –                  –
              Critical Vendor / 503(b)(9)                                            –                          –                             –                    –                    –                       –                  –
            Total Non-Operating & Restructuring Disbursements                        –                          –                             –                    –                    –                       –                  –

            Total Disbursements                                 $               (691) $                     -       $             (30,564) $                   -       $           (1,645) $               (85) $             (2,048)
              Intercompany                                                           –                          –             (22,724,626)                     (10)               24,534                       85            (24,610)
              Revolver Borrowing/(Repayment)                                         –                          –                       –                        –                     –                        –                  –
              Customer Deposits Returned                                             –                          –                 (12,887)                       –                     –                        –                  –
              US Trustee Fees                                                        –                          –                       –                        –                     –                        –                  –
            Total Other Disbursements/Adjustments                                -                          -                 (22,737,513)                     (10)               24,534                    85               (24,610)

            Ending Balance                                          $         16,415         $              -           $                 -           $        -           $      30,668         $         -            $      5,000

      (1)
          Debtor entities not included in the above do not
           maintain bank accounts
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include
           cash or activity related to the Debtor's Canadian
           subsidiaries




                                                                                                                              Unaudited
                                                19-11811-smb            Doc 493          Filed 10/21/19 Entered 10/21/19 20:05:55                                                   Main Document
                                                                                                      Pg 11 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                           Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                      Period from: September 1, 2019 to September 30, 2019
                                                                                                                        MOR-1b – Bank Account Activity

                                                                    19-11815            19-11815            19-11815                   19-11828                     19-11828                  19-11830                 19-11830
      Account #                                                       3257                8587                6283                        5824                        0761                       1353                     8201
      Bank                                                       Bank of America         US Bank             US Bank                 East West Bank                Union Bank               East West Bank           East West Bank
                                                                     Fusion              Fusion              Fusion
                                                                Communications,      Communications,     Communications,                                                                    Fusion Cloud             Fusion Cloud
                                     (1), (2)
      Debtor Entity ($USD Actual)                                      LLC                 LLC                 LLC                       Fusion LLC                Fusion LLC               Company LLC              Company LLC
            Cash – Beginning of Month                           $          5,000 $               859 $               6,292 $                 6,574,219 $                        -       $            98,265 $                771,243
              Sales Receipts                                                 -                   -                   2,775                   4,598,089                 4,988,807                        -                        -
              Other Receipts                                                 -                   -                     -                           -                         -                          -                        -
            Total Receipts                                                       –                   –               2,775                   4,598,089                 4,988,807                             –                        –

            Total Funds Available for Operations                $          5,000     $           859     $           9,067       $          11,172,308     $           4,988,807        $            98,265      $           771,243
              Payroll & Labor Related                                            –                 –                         –                        –                        –                          –                        –
              Payroll Taxes                                                      –                 –                         –                        –                        –                          –                        –
              Sales, Use & Other Taxes                                           –                 –                         –                        –                        –                          –                        –
              Telco                                                              –                 –                         –               (1,219,220)                       –                          –               (1,304,945)
              OTM                                                                –                 –                         –                        –                        –                          –                        –
              Rent                                                               –                 –                         –                        –                        –                          –                        –
              Capital Lease                                                      –                 –                         –                        –                        –                          –                        –
              Information Technology                                             –                 –                         –                        –                        –                          –                        –
              CC Payments & Fees                                                 –              (674)                        –                        –                  (26,884)                         –                        –
              Ordinary Course Professionals                                      –                 –                         –                        –                        –                          –                        –
              General & Administrative                                           –                 –                         –                        –                  (69,500)                    (1,275)                       –
            Total Operating Disbursements                                        –              (674)                        –              (1,219,220)                  (96,384)                    (1,275)              (1,304,945)

            Total Operating Change                                         5,000                 185                 9,067                   9,953,088                 4,892,423                     96,990                 (533,702)
              Restructuring Professional Fees                                    –                   –                       –                        –                             –                        –                        –
              Interest and Fees                                                  –                   –                       –                        –                             –                        –                        –
              DIP Fees                                                           –                   –                       –                        –                             –                        –                        –
              Critical Vendor / 503(b)(9)                                        –                   –                       –                        –                             –                        –                        –
            Total Non-Operating & Restructuring Disbursements                    –                   –                       –                        –                             –                        –                        –

            Total Disbursements                                 $            -       $          (674) $                 -        $          (1,219,220) $                (96,384) $                  (1,275) $            (1,304,945)
              Intercompany                                                       –                   –                       –               (6,000,000)               (4,889,253)                  103,526                1,350,000
              Revolver Borrowing/(Repayment)                                     –                   –                       –                        –                         –                         –                        –
              Customer Deposits Returned                                         –                   –                       –                        –                    (3,170)                        –                        –
              US Trustee Fees                                                    –                   –                       –                        –                         –                         –                        –
            Total Other Disbursements/Adjustments                            -                   -                      -                   (6,000,000)               (4,892,423)                   103,526                1,350,000

            Ending Balance                                          $      5,000         $       185         $       9,067           $       3,953,088         $                -           $       200,516          $       816,298

      (1)
          Debtor entities not included in the above do not
           maintain bank accounts
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include
           cash or activity related to the Debtor's Canadian
           subsidiaries




                                                                                                                 Unaudited
                                                19-11811-smb            Doc 493              Filed 10/21/19 Entered 10/21/19 20:05:55                                                   Main Document
                                                                                                          Pg 12 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                   Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                              Period from: September 1, 2019 to September 30, 2019
                                                                                                                                   MOR-1b – Bank Account Activity

                                                                      19-11830                 19-11830                    19-11830
      Account #                                                          8277                     3995                       0663
      Bank                                                          East West Bank           East West Bank               Union Bank

                                                                    Fusion Cloud             Fusion Cloud             Fusion Cloud
                                     (1), (2)
      Debtor Entity ($USD Actual)                                   Company LLC              Company LLC              Company LLC                   Current Period          Case-to-Date
            Cash – Beginning of Month                           $               -        $               -        $                     -       $        58,920,661 $            3,335,496
              Sales Receipts                                                103,526                      -                    7,434,941                  39,936,033            162,553,406
              Other Receipts                                                    -                        -                          -                       163,642                245,140
            Total Receipts                                                  103,526                           –               7,434,941                  40,099,675            162,798,546

            Total Funds Available for Operations                $           103,526      $                    –   $           7,434,941         $        99,020,336     $      166,134,042
              Payroll & Labor Related                                                –                        –                       –                  (5,136,512)           (21,059,152)
              Payroll Taxes                                                          –                        –                       –                  (1,384,163)            (5,624,495)
              Sales, Use & Other Taxes                                               –                        –                       –                  (4,445,526)           (14,311,983)
              Telco                                                                  –                        –                       –                 (20,156,498)           (68,935,137)
              OTM                                                                    –                        –                       –                  (2,545,395)           (10,461,201)
              Rent                                                                   –                        –                       –                  (1,003,481)            (4,201,579)
              Capital Lease                                                          –                        –                       –                     (60,620)              (986,260)
              Information Technology                                                 –                        –                       –                    (973,546)            (2,724,503)
              CC Payments & Fees                                                     –                        –                 (22,118)                   (316,730)            (1,022,947)
              Ordinary Course Professionals                                          –                        –                       –                    (259,079)              (523,163)
              General & Administrative                                               –                        –                  (1,833)                   (554,524)            (2,346,191)
            Total Operating Disbursements                                            –                        –                 (23,951)                (36,836,072)          (132,196,609)

            Total Operating Change                                          103,526                           –               7,410,990                  62,184,263             33,937,434
              Restructuring Professional Fees                                        –                        –                             –             (4,454,636)            (8,770,227)
              Interest and Fees                                                      –                        –                             –               (630,648)            (1,940,024)
              DIP Fees                                                               –                        –                             –                      –             (1,975,000)
              Critical Vendor / 503(b)(9)                                            –                        –                             –                      –             (3,188,783)
            Total Non-Operating & Restructuring Disbursements                        –                        –                             –            (5,085,284)           (15,874,034)

            Total Disbursements                                 $               -        $               -        $             (23,951)        $       (41,921,356) $        (148,070,643)
              Intercompany                                                 (103,526)                          –               (7,403,018)                        (0)                    (0)
              Revolver Borrowing/(Repayment)                                      –                           –                        –                          –             39,500,000
              Customer Deposits Returned                                          –                           –                   (7,972)                   (24,028)              (342,506)
              US Trustee Fees                                                     –                           –                        –                          –               (145,942)
            Total Other Disbursements/Adjustments                          (103,526)                     -                   (7,410,990)                    (24,028)            39,011,552

            Ending Balance                                          $                0       $           -            $                 -       $        57,074,951     $       57,074,951

      (1)
          Debtor entities not included in the above do not
           maintain bank accounts
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include
           cash or activity related to the Debtor's Canadian
           subsidiaries




                                                                                                                            Unaudited
                                          19-11811-smb   Doc 493   Filed 10/21/19 Entered 10/21/19 20:05:55             Main Document
                                                                                Pg 13 of 21
In re: Fusion Connect, Inc. et al.                                                                                                 Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                            Period from: September 1, 2019 to September 30, 2019
                                                                         MOR-2 – Income Statement

      Income Statement
      $USD Actual                                                                                   Current Period
      Revenue                                                                                   $         36,684,854
      Cost of Revenue                                                                                     20,350,204
      Gross Profit                                                                                        16,334,650
        Gross Margin                                                                                          44.5%
      Operating costs:
        Selling, General and Administrative                                                                9,792,581
        Share-based compensation expense                                                                     542,035
        Non-recurring expense                                                                              6,561,330
        Depreciation & amortization                                                                        4,436,295
        Foreign currency (gain) loss                                                                               –
      Total operating expenses                                                                            21,332,241
      Operating income (loss)                                                                             (4,997,590)
        Interest expense                                                                                  (6,832,711)
        Other income (expense)                                                                               767,843
      Total other expense                                                                                 (6,064,868)
      Income (loss) before income taxes                                                                  (11,062,458)
        Income tax benefit (expense)                                                                         (12,550)
      Net income (loss) from continuing operations                                                       (11,075,008)
        Net Income (loss) from discontinued operations                                                      (749,996)
      Net income (loss)                                                                         $        (11,825,004)




                                                                                    Unaudited
                                            19-11811-smb              Doc 493     Filed 10/21/19 Entered 10/21/19 20:05:55   Main Document
                                                                                               Pg 14 of 21
In re: Fusion Connect, Inc. et al.                                                                                                      Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                 Period from: September 1, 2019 to September 30, 2019
                                                                                                  MOR-3 – Balance Sheet

      Balance Sheet
      $USD Actual                                                                Current Period
      Current Assets
        Cash                                                                 $         56,136,990
        Other Cash & Equivalents                                                          (97,565)
        Accounts Receivable, Trade                                                     35,195,470
        Accounts Receivable, Other, Net of Allowance for Doubtful Accounts             10,534,442
        Prepaid Expenses                                                               13,396,128
        Inventory, Net                                                                  3,670,539
        Other Assets                                                                    6,647,949
      Total Current Assets                                                            125,483,952

      NON-CURRENT ASSETS
        Fixed Assets, Net                                                              94,718,317
        Goodwill                                                                      218,396,702
        Intangible Assets, Net                                                        147,690,727
        Other Non-Current Other Assets                                                 32,158,585
      Total Non-Current Assets                                                        492,964,330

      Total Assets                                                           $        618,448,282
      LIABILITIES AND STOCKHOLDERS EQUITY
      Current Liabilities
         Accounts Payable                                                              85,320,317
        Accrued Telecommunications Costs                                                9,797,234
        Deferred Customer Revenue                                                      12,886,306
        Other Accrued Liabilities                                                      17,912,461
        Current Portion of Operating Leases                                             2,990,534
        Current Portion of Capital Leases                                               5,496,248
        Current Portion of Long-Term Debt                                             737,885,214
      Total Current Liabilities                                                       872,288,315
      Non-Current Liabilities
        Non-Current Portion of Long-Term Debt                                           9,840,931
        Non-Current Portion of Operating Leases                                        12,464,191
        Non-Current Portion of Long-Term Capital Lease                                  7,949,406
        Other Non-Current Liabilities                                                   4,002,883
      Total Non-Current Liabilities                                                    34,257,410
      Stockholders' Equity
        Common Stock                                                                      846,403
        Additional Paid-In Capital                                                    150,152,679
        Accumulated Distributions and Dividends                                      (129,370,069)
        Accumulated Other Comprehensive Income                                           (680,939)
        Accumulated Earnings                                                         (309,045,517)
      Total Stockholders' Equity                                                     (288,097,443)
      Total Liabilities and Stockholders' Equity                             $        618,448,282




                                                                                                            Unaudited
                                              19-11811-smb                  Doc 493               Filed 10/21/19 Entered 10/21/19 20:05:55                                       Main Document
                                                                                                               Pg 15 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                         Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                    Period from: September 1, 2019 to September 30, 2019
                                                                                  MOR-4 – Monthly Tax Report & Post-Petition Obligations

        $USD Actual
                                                                                                Amount Withheld
        Post-Petition Taxes                                         Beginning Tax (1)            and/or Accrued        Amount Paid               Date Paid               Check # or EFT          Ending Tax
             Federal Withholding & FICA                         $                       -   $           1,672,802 $          (1,152,963)           Weekly                                   $            519,839
             Unemployment                                                               -                    521                   (335)          Quarterly                                                  186
          Total Federal Taxes                                                           -               1,673,323            (1,153,298)                                                                 520,025
             Withholding                                                             -                    295,481              (203,162)           Various                                                92,319
             Sales & Use (2)                                                 2,783,619                  2,426,418            (2,299,112)          Monthly                                              2,910,925
             Unemployment                                                            -                          -                      -          Quarterly                                                    -
             Real Property                                                     250,972                    130,166                (67,213)          Various                                               313,925
          Total State and Local                                              3,034,591                  2,852,065            (2,569,487)                                                               3,317,169

          Total Taxes                                           $            3,034,591 $                4,525,388 $          (3,722,785)                                                    $           3,837,194

        Post-Petition Debts (3)                                         Current                      0-30                  31-60                      61-90                 Over 91                 Total
             Accounts Payable (4)                               $            4,310,745 $                3,011,561 $             368,962 $                     52,650 $            103,691 $            7,847,610
             Wages Payable                                                   1,717,776                         -                      -                            -                    -              1,717,776
             Taxes Payable (5)                                               2,910,925                         -                      -                            -                    -              2,910,925
             Rent/Leases-Building (6)                                          352,018                         -                      -                            -                    -                352,018
             Rent/Leases-Equipment (6), (7)                                    528,317                         -                      -                            -                    -                528,317
             Professional Fees                                              11,133,011                         -                      -                            -                    -             11,133,011
          Total Post-Petition Debts                             $          20,952,792 $                 3,011,561 $             368,962 $                     52,650 $            103,691 $           24,489,657

        Note - schedules above include only post-peition balances and activity
        (1)
            The Company does not book accruals related to recurring payroll taxes
        (2)
            Sales & Use taxes paid during the reporting period relate to post petition obligations
        (3)
            Schedule of Post-Petition Debts includes obligations incurred in the post-petition period and is subject to ongoing review and analysis
        (4)
            Does not include unprocessed invoices and subject to further validation
        (5)
            Represents sales & use tax accrued in the post-petition period and payable on a monthly and/or quarterly basis
        (6)
            Represents current portion (accrued and payable within 30 days) of long term operating and capital leases
        (7)
            Reflects capital leases for equipment




                                                                                                                          Unaudited
                                           19-11811-smb              Doc 493            Filed 10/21/19 Entered 10/21/19 20:05:55                                          Main Document
                                                                                                     Pg 16 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                               Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                          Period from: September 1, 2019 to September 30, 2019
                                                                                       MOR-5 – Monthly AR Reconciliation and Aging



              Accounts Receivable Reconciliation

                                                             Accounts Receivable Comments
        Beginning of Month Balance                           $       32,374,087
          PLUS: Current New Billings                                 39,018,907 Current New Billings reflects only post-petition activity
          MINUS: Collections During the Month                       (36,836,033) Trade AR Collections do not include amounts received from Lingo of $3.1mm in the reporting period
          PLUS/MINUS: Adjustments or Write-offs                         638,509 Adjustment related to goodwill credits, recurring revenue charges, refunds, etc.
        End of Month Balance                                 $       35,195,470



              Accounts Receivable Aging Detail

                                                                                                                                                                      (3)
                                                                                        0-30 Days           31-60 days           61-90 days            Over 90 Days                    Total
        Accounts Receivable, Trade                                                 $      21,460,789 $           6,904,203 $          1,899,963 $            4,930,515           $      35,195,470
          Trade related Allowance for doubtful accounts (1), (2)                            (361,552)              (90,612)          (1,160,997)            (4,930,515)                 (6,543,676)
        Net Accounts Receivable, Trade                                             $      21,099,237    $        6,813,591   $          738,966    $                  -          $      28,651,794

        (1)
            Portion of the total allowance for doubtful accounts related to AR, Trade. Included on the balance sheet in "Accounts Receivable, Other, Net of Allowance for Doubtful Accounts"
        (2)
            Included as a memo to present Net Accounts Receivable, Trade and the reserve of Over 90 Days
        (3)
            Represents over 65,000 mostly inactive customers. Customer portion of billing has been fully reserved while related taxes have not been reserved




                                                                                                                Unaudited
                                             19-11811-smb              Doc 493          Filed 10/21/19 Entered 10/21/19 20:05:55                                     Main Document
                                                                                                     Pg 17 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                              Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                         Period from: September 1, 2019 to September 30, 2019
                                                                  MOR-6 – Summary of Officer & Insider Compensation, Personnel and Insurance

          Summary of Officer or Insider Compensation (1), (2)
                                                                                                                                           Amount Paid
          Type of Payment                                                                                                          Current Period     Case-to-Date (3)
                Total Payroll and Benefits                                                                                     $         192,439 $           628,502

          (1)
              Represents payments made by the debtors to persons considered to be "insiders" under the Bankruptcy Code during the reporting period. The total is shown on a cash basis,
                reflecting the actual amounts received, net of any applicable taxes, withholdings or other deductions. The total includes regular payroll, benefits, and fees and expense reimbursements.
          (2)
              Persons included as "insiders" have been included for informational purposes only. The Debtors do not concede or take any position with respect to (a) such person's influence
              over the control of the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision-making or corporate authority of such individual;
              or (d) whether such individual could successfully argue that he or she is not an "insider" under applicable law, including, without limitation, the federal securities laws or
              with respect to any theories of liability or for any other purpose. Further, the inclusion of a party as an "insider" in not an acknowledgment or concession that such party
              is an "insider" under applicable bankruptcy law.
          (3)
                The Debtors' first Monthly Operating Report, filed on July 21, 2019, erroneously omitted employee reimbursement fees and expenses of approximately $3,000. This has been
                updated in the case-to-date for this MOR.




                                                                                                                 Unaudited
                                          19-11811-smb                 Doc 493           Filed 10/21/19 Entered 10/21/19 20:05:55                                     Main Document
                                                                                                      Pg 18 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                             Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                        Period from: September 1, 2019 to September 30, 2019
                                                                  MOR-6 – Summary of Officer & Insider Compensation, Personnel and Insurance

          Confirmation of Insurance
        List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life.
        For the first report, attach a copy of the declaration sheet for each type of insurance.
        For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).


        Agent and/or Carrier                                        Policy Number       Coverage Type                                               Expiration Date (1) Comments
          Argonaut Insurance Company                                ML4209073-0         Primary D&O                                                     06/30/20
          RSUI Indemnity Company                                      NHS676653         D&O- 1st excess                                                  06/30/20
          Canopius Insurance Services                              EXN CUAI0047-00      D&O- 2nd excess                                                  06/30/20
          Nationwide Mutual Insurance Company                        XMF1803504         D&O- 3rd excess                                                  06/30/20
          AmTrust International Underwriters                        EUC1001828 00       D&O- Side A DIC only                                             06/30/20
          Hiscox, Inc.                                              UC22276639.18       Crime                                                            06/30/20
          Argonaut Insurance Company                                 ML 4209155-0       Fiduciary - Primary                                              06/30/20
          Travelers Insurance                                         106936570         Fiduciary - Excess                                               06/30/20
          Argonaut Insurance Company                                 ML 4209154-0       Employment Practices Liability                                   06/30/20
          Chubb Group of Insurance Companies                          8250-1110         Kidnap & Ransom                                                  06/30/20
          C.N.A. Insurance                                           6072940718         Property                                                         06/30/20
          Lloyd's of London                                       B0507XEQ3429018       Terrorism-Property                                               06/30/20
          C.N.A. Insurance                                           6072590734         General Liability                                                06/30/20
          C.N.A. Insurance                                           6072590748         Automobile                                                       06/30/20
          C.N.A. Insurance                                          WC 6 71914816       Workers Compensation (CA)                                        06/30/20
          C.N.A. Insurance                                          WC 6 71960288       Workers Compensation (all other states)                          06/30/20
          C.N.A. Insurance                                           6072590779         Umbrella                                                         06/30/20
          C.N.A. Insurance                                            623428880         Foreign Policy                                                   06/30/20
          Axis Insurance Company                                  P00100003574701       Digital Risk                                                     06/30/20
          AIG / National Union Fire Insurance                        GTP 9152007        Business Travel Accident                                         08/24/22

        The following lapse in insurance coverage occurred this month:
        Policy Type                                             Date Lapsed             Date reinstated       Reason for Lapse

        No policies lapsed in the reporting period




                                                                                                                  Unaudited
                                             19-11811-smb                Doc 493             Filed 10/21/19 Entered 10/21/19 20:05:55                                  Main Document
                                                                                                          Pg 19 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                  Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                             Period from: September 1, 2019 to September 30, 2019
                                                                                                 MOR-7 – Payments to Estate Professionals


      $USD Actual                                                                                         Current Period                            Case-to-Date
                                                                  Date of Court Order
                                                                                                              (1)
      Name                                                        Authorizing Payment     Amount Authorized                 Amount Paid              Total Paid
         Weil, Gotshal & Manges LLP                                        n/a                        1,439,957                     1,439,957   $          1,439,957
         PJT Partners                                                      n/a                                –                             –                      –
         FTI Consulting                                                    n/a                          754,867                       754,867              1,508,996
         Prime Clerk                                                       n/a                          141,994                       141,994              1,434,295
         PWC                                                               n/a                          351,756                       351,756                351,756
         Kelley Drye                                                       n/a                          349,999                       349,999                688,623
         Cooley LLP                                                        n/a                          699,773                       699,773                699,773
         AlixPartners, LLP                                                 n/a                          359,683                       359,683                359,683
      Total                                                                              $            4,098,031     $               4,098,031   $          6,483,084

           (1)
                 “Amount Authorized” represents the amounts approved for payment pursuant to the order establishing procedures for interim compensation and reimbursement




                                                                                                                        Unaudited
                                                19-11811-smb             Doc 493       Filed 10/21/19 Entered 10/21/19 20:05:55                                      Main Document
                                                                                                    Pg 20 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                              Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                         Period from: September 1, 2019 to September 30, 2019
                                                                                      MOR-8 – Calculation of U.S. Trustee Quarterly Fee



      $USD Actual                                                                   Current Period                                        US Trustee Fees Incurred
                                                                                                       (1)
      Debtor Name                                            Case Number         Total Disbursements             Current Period               Quarter-to-Date              Case-to-Date
         Fusion Connect, Inc.                                 19-11811       $                39,239,874 $                   250,000 $                     750,000 $                  889,117
         Fusion Telecom of Texas Ltd., L.L.P.                 19-11812                                 –                         325                           975                      1,300
         Fusion Communications, LLC                           19-11815                             4,453                         325                           975                      1,300
         Fusion PM Holdings, Inc.                             19-11816                                 –                         325                           975                      1,300
         Fusion Management Services LLC                       19-11817                                 –                         325                           975                      1,300
         Bircan Holdings, LLC                                 19-11818                                 –                         325                           975                      1,300
         Fusion Telecom of Missouri, LLC                      19-11819                                 –                         325                           975                      1,300
         Fusion Telecom of Oklahoma, LLC                      19-11820                                 –                         325                           975                      1,300
         Fusion Telecom of Kansas, LLC                        19-11822                                 –                         325                           975                      1,300
         Fusion Texas Holdings, Inc.                          19-11813                                 –                         325                           975                      1,300
         Fusion Telecom, LLC                                  19-11824                                 –                         325                           975                      1,300
         Fusion CB Holdings, Inc.                             19-11825                                 –                         325                           975                      1,300
         Fusion Cloud Services, LLC                           19-11814                            31,255                         650                         1,950                      2,925
         Fusion BCHI Acquisition LLC                          19-11827                                 –                         325                           975                      1,300
         Fusion LLC                                           19-11828                         1,315,604                      13,156                        55,898                     56,548
         Fusion NBS Acquisition Corp.                         19-11829                                 –                         325                           975                      1,300
         Fusion Cloud Company LLC                             19-11830                         1,330,170                      13,302                        62,689                     63,014
         Fusion MPHC Group, Inc.                              19-11831                                 –                         325                           975                      1,300
         Fusion MPHC Holding Corporation                      19-11832                                 –                         325                           975                      1,300
      Total                                                                  $                41,921,356     $               281,983      $                885,161   $               1,031,104

           (1)
                 "Total Disbursements" as defined on MOR-1




                                                                                                                 Unaudited
                                            19-11811-smb                  Doc 493             Filed 10/21/19 Entered 10/21/19 20:05:55                                          Main Document
                                                                                                           Pg 21 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                         Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                     Period from: September 1, 2019 to September 30, 2019
                                                                                       MOR-9 – Significant Developments During Reporting Period


       Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report, such as the sale of real estate; (2) non-financial
       transactions, such as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc. Attach any relevant documents.



            Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of
                                                                                                                                                  Yes                   No
            each item. Attach additional sheets if necessary.
         1. Have any assets been sold or transferred outside the normal course of business this reporting period?                                                        X
         2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?                                              X

         3. Is the Debtor delinquent in the timely filing of any postpetition tax returns?                                                                               X
         4. Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the                                          X
            debtor received notice of expiration or cancellation of such policies?
         5. Is the Debtor delinquent in paying any insurance premium payment?                                                                                            X
         6. Have any payments been made on prepetition liabilities this reporting period?                                                         X (1)
         7. Are any postpetition receivables (accounts, notes or loans) due from related parties or affiliates?                                   X
                                                                                                                                                      (2)

         8.   Are any postpetition payroll taxes past due?                                                                                                               X
         9.   Are any postpetition State or Federal income taxes past due?                                                                                               X
        10.   Are any postpetition real estate taxes past due?                                                                                                           X
        11.   Are any other postpetition taxes past due?                                                                                                                 X
        12.   Have any prepetition taxes been paid during this reporting period?                                                                  X (1)
        13. Are any amounts owed to postpetition creditors delinquent?                                                                            X (3)
        14. Are any wage payments past due?                                                                                                                              X
        15. Have any postpetition loans been received by the Debtor from any party?                                                               X (4)
        16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                                                    X
        17. Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                                                X
        18. Have the owners or shareholders received any compensation outside of the normal course of business?                                                          X

       (1)
           All disbursements related to pre-petition obligations have been deemed allowable per the approved orders
       (2)
           The Company has postpetition receivables due from its non-controlled affiliate, Lingo
       (3)
           Payment of some post-petition liabilities has been delayed due to system issues. The Company is working with its accounting software provider to bifurcate pre/
           post petition liabilities
       (4)
           Please refer to Global Note #6




                                                                                                                         Unaudited
